Exhibit 10.25.2

 

BROADWAY FINANCIAL CORPORATION
5055 Wilshire Boulevard, Suite 500
Los Angeles, CA 90036

 

August 22, 2013

 

CJA Private Equity Financial Restructuring Master Fund I, L.P.
c/o Gapstow Capital Partners
130 East 59th Street, 12th Floor
New York, NY 10022

 

Re:                             Investor Rights

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that pursuant to and effective as of your
purchase of capital stock of Broadway Financial Corporation, a Delaware
corporation (the “Company”), the parent company of Broadway Federal Bank, F.S.B.
(the “Bank”), CJA Private Equity Financial Restructuring Master Fund I, L.P., a
Cayman Islands limited partnership (the “Investor”), shall be entitled to the
following contractual rights, in addition to any other rights specifically
provided to the Investor pursuant to that certain Subscription Agreement, dated
as of the date hereof, by and between the Company and the Investor, including
any amendments or supplements thereto, and such other agreements, instruments
and certificates delivered in connection therewith (collectively, the
“Subscription Documents”):

 

1.                                      Right to Designate Board Member.  As
long as the Investor (together with its affiliates) beneficially owns at least
4% of the total capital stock (including common shares and non-voting shares) of
the Company or any of its affiliates, and subject to any required approvals or
non-objections of the Board of Governors of the Federal Reserve System (whether
acting directly or through the Federal Reserve Bank of San Francisco in such
reserve bank’s regulatory capacity), the Office of the Comptroller of the
Currency, the Federal Deposit Insurance Corporation and/or any other regulatory
body having jurisdiction over the Company or the Bank (collectively, the
“Regulators”), the Company shall use its reasonable best efforts to cause one
person nominated by the Investor to be elected to serve on the Board of
Directors of the Company, and any direct or indirect subsidiary thereof,
including the Bank (collectively, the “Board”), which efforts shall include,
without limitation, soliciting proxies for the Investor’s nominee in the same
manner as it does for the Company’s other nominees.  Any director nominated by
the Investor pursuant to this paragraph 1 shall be entitled to indemnification
rights in his or her capacity as a member of the Board pursuant to an
indemnification agreement in such form as shall be agreed to between the Company
and the Investor.  The Investor’s Board representative shall receive
compensation from the Company equal in form and value to compensation paid to
other Board members (such compensation to be paid as directed by the Investor). 
To facilitate the in-person attendance of the Investor’s Board representative
(as a

 

1

--------------------------------------------------------------------------------


 

member of the Board pursuant to this paragraph 1 or as an observer pursuant to
paragraph 2 below), the Company shall reimburse the Investor for all reasonable
travel expenses of such representative promptly upon receiving documentation
thereof reasonably acceptable to the Company; provided, however, that the
Company shall not be obligated to reimburse expenses in excess of $20,000 in any
calendar year.

 

2.                                      Board Observer Rights.  If the Investor
is not represented on the Board (including during such time as regulatory
approval is pending), as long as the Investor (together with its affiliates)
beneficially owns at least 4.0% of the total capital stock (including any common
shares and non-voting shares) of the Company or any of its affiliates, the
Company shall allow a representative of the Investor to attend all meetings of
the Board in a nonvoting observer capacity and, in this respect, shall give such
representative copies of all notices, minutes, consents and other materials that
it provides to its directors at the same time and in the same manner as provided
to such directors; provided, however, that (i) such representative shall agree
to hold in confidence and trust all information so provided; (ii) the
representative may be excluded from access to any material or meeting or portion
thereof if the Board determines in good faith, upon advice of counsel, that
access to such material or attendance at such meeting would adversely affect the
attorney-client privilege between the Company or the Bank and its counsel or
would conflict with applicable banking laws or regulations or if such material
or meeting relates to relations or negotiations with the Investor or require the
consent or non-objection of any Regulator; and (iii) such observer shall be
excluded from all “executive sessions” of the board of directors if any other
persons who are not members of the board of directors, other than counsel to the
Company, are also excluded.  Upon reasonable notice and at a scheduled meeting
of the Board or such other time, if any, as the Board may determine in its sole
discretion, such representative may address the Board with respect to the
Investor’s concerns regarding significant business issues facing the Company. 
For the avoidance of doubt, such representative shall not have access to any
“confidential supervisory information” (as such term or relevant similar term is
defined under the regulations of any Regulator).

 

3.                                      Terms of Agreements with Other
Investors.  The Company represents and warrants that it has not entered into,
and does not currently intend to enter into, any agreement with any other
investor that provides rights to such investor related to its investment in
capital stock of the Company, other than any such agreement as to which it has
provided a copy to the Investor.   If the Company enters into any such agreement
with a party that agrees to purchase capital stock issued by the Company after
the date hereof, then the Company shall promptly provide a copy of any such
agreement to the Investor.  As to any such agreement entered into with any other
investor agreeing to purchase capital stock issued by the Company, any terms of
such agreement that are more favorable to such investor than the terms of the
Subscription Documents shall be added and incorporated into this letter
agreement, unless the Investor provides written notice to the Company that it
elects to waive its rights to any such additional or modified terms.

 

2

--------------------------------------------------------------------------------


 

4.                                      Capital Structure.

 

(a)                                 Exchange Rights.  The Investor shall have
the right, but not the obligation, from time to time, in its sole discretion, to
exchange any voting common stock held by the Investor for the non-voting common
stock of the Company (“Non-Voting Common Stock”) if the Company’s certificate of
incorporation then authorizes the Company to issue Non-Voting Common Stock, or
the non-voting preferred stock of the Company referred to herein if the
Company’s certificate of incorporation does not then authorize the issuance of
Non-Voting Common Stock, in order to reduce its ownership of any class of voting
securities of the Company to 4.9% of the voting securities of the Company on a
fully-diluted basis.  The Non-Voting Common Stock shall have all of the rights
and other attributes of the Company’s currently outstanding common stock, except
as provided in this paragraph 4(a) and except that such stock shall not be
entitled to vote on any matter, except as required by the Delaware General
Corporation Law.  The non-voting preferred stock referred to herein shall be
authorized by the Company prior to the closing of the transactions contemplated
by the Subscription Documents and shall have the rights, powers and preferences
set forth in a Certificate of Designation of Series G Non-Voting Preferred Stock
substantially in the form attached as Exhibit A hereto and is referred to herein
collectively with the Non-Voting Common Stock as the “Non-Voting Stock.”  Any
such exchange of voting common stock for Non-Voting Stock shall be effected by
way of an Exchange Agreement in form and substance substantially as set forth on
Exhibit B hereto.  Any Non-Voting Stock of the Company held by the Investor
shall, upon its transfer to any person other than the Investor, or one of its
affiliates, immediately and without any further action on the part of any
person, automatically convert into voting common stock of the Company, as
provided for in the Company’s certificate of incorporation provisions relating
to the Non-Voting Common Stock or the Certificate of Designation of the Series G
Non-Voting Preferred Stock, as applicable, subject to compliance with the
applicable requirements of the Regulators.  Any shares of Non-Voting Stock
received by the Investor or any affiliate of the Investor pursuant to this
paragraph shall not be convertible by the Investor into shares of voting common
stock or any other voting security of the Company, and any such shares shall be
subject to the restrictions set forth in the Company’s certificate of
incorporation provisions relating to the Non-Voting Common Stock or the
Certificate of Designation of the Series G Non-Voting Preferred Stock, including
restrictions on transfer contained therein that are intended to cause such
shares to qualify as non-voting shares under the applicable requirements and
policies of the Regulators.  For the avoidance of doubt, it is the intention of
the parties hereto that any shares of Series G Non-Voting Preferred Stock that
are outstanding at the time the Company’s certificate of incorporation is
amended to authorize the Company to issue Non-Voting Common Stock shall be
converted into shares of Non-Voting Common Stock and that no shares of Series G
Non-Voting Preferred Stock shall be issued to any person or entity after that
time.

 

(b)                                 Preemptive Rights.  If, following the
consummation of the transactions contemplated by the Subscription Documents, the
Company authorizes the issuance or sale of any securities comparable or
identical to the securities issued in this offering pursuant to the Subscription
Documents, the Investor shall be entitled,  in its sole discretion, to
(i) purchase shares of common stock, Non-Voting Stock or any combination
thereof, such that the Investor would maintain its percentage ownership interest
in the Company’s capital stock on a fully-

 

3

--------------------------------------------------------------------------------


 

diluted basis; or (ii) exchange any Non-Voting Stock held by the Investor for
voting common stock, such that the Investor would maintain its percentage
ownership interest in the Company’s common stock on a fully-diluted basis, in
each case, subject to compliance with the applicable requirements of the
Regulators.  With respect to each of (i) and (ii) above (the “Preemptive
Rights”), the Company shall give written notice of such proposed issuance or
sale (including the terms and conditions thereof) to the Investor at least
thirty (30) days prior to the anticipated issuance or sale date and the Investor
shall have twenty (20) days from the receipt thereof to provide the Company with
notice of the exercise of its Preemptive Rights with respect to such issuance or
sale.  The Preemptive Rights described herein shall not apply to the issuance of
securities of the Company (A) to employees or directors of, or consultants or
advisors to, the Company or the Bank pursuant to a plan, agreement or
arrangement approved by the Board, (B) in connection with the acquisition of
another company by the Company by way of merger or other reorganization or the
acquisition of all or substantially all of the assets or capital stock of such
company, provided that such issuances are approved by the Board, or (C) in a
transaction approved by the Board that results in a “Change of Control,” which
for purposes of this letter agreement a “Change of Control” means the
acquisition by any person (including a group of related persons within the
meaning of Rule 13d-2 of the Securities Exchange Act of 1934, as amended) of
(x) more than fifty percent (50%) of the outstanding capital stock of the
Company; (y) all or substantially all of the assets of the Company (including
without limitation the sale of more than two-thirds (2/3) of the capital stock
held by the Company in the Bank); or (z) a merger of the Company with or into
any person, or of any person with or into the Company, immediately after which
the shareholders of the Company (as measured immediately prior to completion of
the transaction) own less than a majority of the combined capital stock or
membership interests of the surviving entity.   In the case of a Change of
Control, the Investor’s non-voting securities shall be exchanged or purchased in
the same manner as the voting common stock of the Company; provided, however,
that in all cases, the aggregate ownership percentage of the Investor and its
affiliates in the issued and outstanding voting securities of the Company shall
be less than 10%.  For the purpose of any such calculations of the percentage of
voting securities owned by the Investor and its affiliates, the Investor shall
include (i) any voting securities previously sold or transferred by the Investor
and its affiliates, and (ii) any voting securities that were converted to
Non-Voting Stock pursuant to paragraph 4(a) above as if such Non-Voting Stock
were still voting securities.  In addition, the total equity ownership of the
Company by the Investor and its affiliates shall not exceed 24.9% of the
Company’s issued and outstanding stock.

 

5.                                      Expense Reimbursement.  The Company
shall pay the fees and expenses incurred by the Investor in connection with its
evaluation of the Company and negotiation of the Subscription Documents
(including, without limitation, legal and travel expenses), regardless of
whether the transactions contemplated by the Subscription Documents are
consummated promptly upon receiving documentation thereof reasonably acceptable
to the Company; provided, however, that the Company shall not be obligated to
reimburse expenses in excess of $40,000.

 

6.                                      Registration Rights.  The Company shall
provide a “shelf registration” for use by the Investor in the offer and sale of
shares acquired by the Investor pursuant to the Transaction Documents, the
registration statement for which shall be filed with the SEC by not later than
the Filing Deadline (as defined in Section 1(a) of the Registration Rights
Agreement referred to

 

4

--------------------------------------------------------------------------------


 

below).  In addition, the Investor shall be entitled to exercise “piggyback”
registration rights to participate in the registration of shares pursuant to all
registration statements proposed to be filed by the Company (except for the
registration of securities (a) to be offered pursuant to an employee benefit
plan on Form S-8 or pursuant to a registration made on Form S-4 or any successor
forms then in effect or (b) in a transaction relating solely to the sale of debt
or convertible debt instruments).  The rights and obligations of the Investor
and the Company in respect of such registration rights shall be set forth in a
Registration Rights Agreement in form and substance substantially as set forth
on Exhibit C hereto.

 

7.                                      Regulatory Approval.  The Company and
the Investor shall cooperate to obtain the appropriate approvals from the
Regulators in accordance with this letter agreement and the Subscription
Documents. If necessary, the Investor shall agree to certain passivity
commitments imposed by the Regulators, provided, that the terms and conditions
of such commitments are customary and are not deemed by the Investor (in its
sole discretion) to be unreasonable and provided, further, that the Investor
shall not be required to agree to any restrictions, conditions or commitments
imposed or otherwise required by any Regulator that are determined by the
Investor (in its sole discretion) to be unduly burdensome.

 

8.                                      Miscellaneous.  The validity,
construction and interpretation of this letter agreement and the rights and
duties of the parties hereunder shall be governed by and construed in accordance
with laws of the State of New York without regard to its conflicts of laws

 

[Signature page to follow]

 

5

--------------------------------------------------------------------------------


 

provisions.  This letter agreement (together with the Subscription Documents)
constitutes the entire agreement among the parties hereto, and supersedes any
and all prior representations, agreements and understandings, whether written or
oral, with respect to the subject matter hereof.  This letter agreement shall
not be modified, amended or waived, in whole or in part, except by written
agreement of both parties.  The provisions hereof shall be binding upon, and
shall inure to the benefit of, the parties hereto and their successors and
assigns.  Each of the parties hereto shall, at the request of the other party,
execute, deliver and acknowledge without any consideration, such additional
documents, instruments or certificates or do or cause to be done such other
things as are reasonably necessary or desirable to make effective the agreements
and transactions contemplated by this letter agreement.  This letter agreement
may be executed and delivered (including by facsimile or electronic
transmission) in multiple counterparts, each of which shall constitute an
original and all of which together shall be deemed to be one and the sane
instrument.

 

 

Very truly yours,

 

 

 

Broadway Financial Corporation

 

 

 

 

 

By:

/s/ Wayne-Kent A. Bradshaw

 

Name:

Wayne-Kent A. Bradshaw

 

Title:

President and Chief Executive Officer

 

********************************************************

 

 

ACKNOWLEDGED AND AGREED:

 

CJA PRIVATE EQUITY FINANCIAL

RESTRUCTURING MASTER FUND I, L.P.

 

By:                            CJA Private Equity Financial Restructuring

GP I Ltd., its General Partner

 

 

By:

/s/ Christopher J. Acito

 

Name:

Christopher J. Acito

 

Title:

Managing Member

 

 

6

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Series G Certificate of Designations

 

7

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Series G Exchange Agreement

 

8

--------------------------------------------------------------------------------


 

Exhibit C

 

Registration Rights Agreement

 

9

--------------------------------------------------------------------------------